       Case 4:19-cr-06036-SMJ    ECF No. 25   filed 07/08/20   PageID.120 Page 1 of 9




 1   Jess B. Johnson
 2   Pate, Johnson & Church, LLC
 3   101 Marietta Street, Suite 3300
 4   Atlanta, Georgia 30303
 5   (404) 223-3310
 6   Attorney for Defendant
 7   *Admitted pro hac vice
 8
 9
10                  IN THE UNITED STATES DISTRICT COURT
11                FOR THE EASTERN DISTRICT OF WASHINGTON
12                           RICHLAND DIVISION
13
14   UNITED STATES OF AMERICA,              : CASE NO.: 4:19-CR-6036-SMJ
15                                          :
16         v.                               : REPLY TO GOVERNMENT’S
17                                          : RESPONSE TO MOTION TO
18                                          : DISMISS
19   TRENT DREXEL HOWARD,                   :
20                                          : EVIDENTIARY HEARING
21               Defendant.                 : REQUESTED
22                                          :
23
24         Defendant Trent Drexel Howard (“Mr. Howard”), by and through

25   Undersigned Counsel, hereby files this Reply to the Government’s Response to

26   Defendant’s Motion to Dismiss (ECF No. 24) and respectfully requests that the

27   Court dismiss the indictments now pending against Mr. Howard.

28                                     ARGUMENT

29         I.    Mr. Howard has not waived his Sixth Amendment

30               right to a speedy trial.

31         The Government argues that Mr. Howard has waived his right to a speedy

32   trial because he stayed in Kazakhstan when he “was aware of the federal

     Reply to Government’s Response to Motion to Dismiss - 1
       Case 4:19-cr-06036-SMJ    ECF No. 25    filed 07/08/20   PageID.121 Page 2 of 9




 1   investigation and pending charges during a significant portion of the three months

 2   between Defendant’s indictment and his arrest...” (ECF No. 24, p. 7). While the

 3   evidence the Government points to shows that Mr. Howard was aware of an

 4   investigation, there is no evidence to suggest that Mr. Howard was aware that he

 5   had been actually charged with a crime.

 6         First, the indictment was sealed. Second, Counsel inquired of the

 7   Government as to whether Mr. Howard had been charged, but the Government

 8   refused to provide this information to Counsel. Had the Government explicitly

 9   told Counsel or Mr. Howard of the pending indictment and Mr. Howard failed to

10   return home, the Government’s argument would be well-taken. But because the

11   Government chose to keep Counsel and Mr. Howard in the dark about the charges,

12   Mr. Howard cannot be faulted for failing to return home.

13         To support its argument, the Government cites to three cases: United States

14   v. Sandoval, 990 F.2d 481 (9th Cir. 1993), United States v. Manning, 56 F.3d 1188

15   (9th Cir. 1995) and United States v. Aguirre, 994 F.2d 1454 (9th Cir. 1993). In

16   Sandoval, the Ninth Circuit found no violation of the Sixth Amendment because

17   the defendant “was well aware of the indictment against him. He skipped bail and

18   became a fugitive to avoid prosecution.” Id., at 485. In Manning, the district court

19   found that the delay was attributed to the defendant because he “knew of the

20   indictment against him” and failed to return home. Id., at 1195. Similarly, in



     Reply to Government’s Response to Motion to Dismiss - 2
       Case 4:19-cr-06036-SMJ      ECF No. 25    filed 07/08/20   PageID.122 Page 3 of 9




 1   Aguirre, the Court found that the defendant “knew of the charges against him, yet

 2   failed to answer them” which “further undermines his speedy trial claim.” Id., at

 3   1457.

 4           These cases are inapposite, because, as discussed above, Mr. Howard was

 5   unaware that he had been indicted at the time of his arrest in Kazakhstan. He was

 6   only aware that he was a target in a criminal investigation. Counsel is unaware of

 7   any case law imposing legal restraints on targets in criminal investigations. As the

 8   Supreme Court has explained: “[u]ntil [an arrest] occurs, a citizen suffers no

 9   restraints on his liberty and is not the subject of public accusation...” United States

10   v. Marion, 404 U.S. 307, 321 (1971). Nonetheless, the Government appears to

11   take the position that targets in criminal investigations must travel to the

12   jurisdiction where the investigation is taking place and remain there until the

13   investigation is complete. Not surprisingly, the Government does not cite to any

14   case law to support this position.

15           It is also important to note that Mr. Howard did not flee to Kazakhstan to

16   avoid potential charges. When agents executed the search warrant at his residence

17   in West Richland, Mr. Howard was already in Kazakhstan for a valid reason (i.e.,

18   his regular course of employment). Additionally, there is no indication that Mr.

19   Howard tried to evade law enforcement in Kazakhstan. By all accounts, Mr.

20   Howard was found at his hotel in Kazakhstan where he was expected to be. For all



     Reply to Government’s Response to Motion to Dismiss - 3
       Case 4:19-cr-06036-SMJ       ECF No. 25      filed 07/08/20   PageID.123 Page 4 of 9




 1   of these reasons, Mr. Howard has not waived his Sixth Amendment right to a

 2   speedy trial.

 3         II.       The Barker factors demonstrate a violation.

 4                   i.    The length of delay.

 5         As the Government notes, this factor is a “triggering mechanism” which

 6   requires the Court to inquire into the other three Barker factors if the delay is

 7   “sufficiently lengthy.” (ECF No. 24, p. 9). The Government maintains that this

 8   threshold requirement has not been met because this case is complex and involves

 9   extradition (ECF No. 24, p. 10). But even in extradition cases, the Ninth Circuit

10   has cited to the basic rule that, “[d]elays approaching one year are presumptively

11   prejudicial.” United States v. Alexander, 817 F.3d 1178, 1181 (9th Cir. 2016).

12   Quoting, United States v. Gregory, 322 F.3d 1157, 1161-62 (9th Cir. 2003).

13         The Government does not cite to any authority which holds that a 12-month

14   delay – even in a case involving extradition – is insufficient to trigger an inquiry

15   into the other Barker factors. Therefore, the more than 12-month delay in the

16   instant case should trigger an inquiry into the remaining factors.

17                   ii.   The reasons for delay.

18         The Government argues that the first three months of delay (between the

19   time of the indictment and Mr. Howard’s arrest) are attributable to Mr. Howard

20   (ECF No. 24, p. 11). As discussed above, this argument misses the mark, because



     Reply to Government’s Response to Motion to Dismiss - 4
       Case 4:19-cr-06036-SMJ     ECF No. 25    filed 07/08/20   PageID.124 Page 5 of 9




 1   Mr. Howard was not aware of the pending charges. The indictment was sealed and

 2   Counsel’s inquiries into the matter went unanswered. Mr. Howard only knew that

 3   he was a target in a criminal investigation. Unless targets in criminal

 4   investigations are under some legal restraint that Counsel is not aware of, Mr.

 5   Howard cannot be held responsible for the first three months of delay.

 6         With regard to the following nine months, the Government claims that it

 7   acted with “reasonable diligence” and is therefore not responsible for the delay

 8   (ECF No. 24, p. 11). The level of detail describing the Government’s “diligence,”

 9   however, is thin at best. The Government notes in its response that it sent an

10   Extradition Request packet to Kazakhstan on September 20, 2019 (ECF No. 24, p.

11   4). It also notes that “[a]dditional information was sent to Kazakhstan regarding

12   the superseding indictment” and that “the Kazak government has made requests

13   for supplemental information and additional assurances which must be

14   coordinated with the State Department.” (ECF No. 24, p. 4-5).

15         Based on this description, the only action taken by the Government has been

16   to send information to Kazakhstan. We do not know what that information

17   consisted of, nor do we know whether the Government supplied sufficient

18   information to comply with Kazakhstan’s laws. Moreover, the Government has

19   failed to explain when the additional information regarding the superseding

20   information was sent to Kazakhstan. The Government has also failed to explain



     Reply to Government’s Response to Motion to Dismiss - 5
       Case 4:19-cr-06036-SMJ      ECF No. 25   filed 07/08/20   PageID.125 Page 6 of 9




 1   when Kazakhstan made its various requests and when the Government responded

 2   to these requests.

 3         Even if the United States is incapable of doing anything beyond sending

 4   information to Kazakhstan, the Government cannot claim that it has acted

 5   diligently when it provides so little detail. The reasons for the delay must therefore

 6   be weighed against the Government.

 7                iii.    Assertion of right.

 8         The Government argues that Mr. Howard waived his right to a speedy trial

 9   “by not returning to the United States despite his awareness of law enforcement

10   activity.” (ECF No. 24, p. 12). As previously discussed, Mr. Howard was not

11   aware that he had been charged at the time of his arrest. Consequently, Mr.

12   Howard did not waive any of his rights guaranteed by the Sixth Amendment.

13                iv.     Prejudice.

14         Due to the length of time which has passed since the filing of the indictment,

15   Counsel agrees with the Government that under United States v. Gregory, 322 F.3d

16   1157 (9th Cir. 2003), actual prejudice must be shown. In Gregory, the Ninth

17   Circuit explained: “Actual prejudice is typically demonstrated in three ways:

18   ‘oppressive pretrial incarceration, anxiety and concern of the accused, and the

19   possibility that the [accused's] defense will be impaired.’” Id., at 1163. Quoting,

20   United States v. Doggett, 505 U.S. 647, 656 (1992).



     Reply to Government’s Response to Motion to Dismiss - 6
       Case 4:19-cr-06036-SMJ    ECF No. 25    filed 07/08/20   PageID.126 Page 7 of 9




 1         As argued in his opening brief, Mr. Howard has languished in a Kazakhstani

 2   detention facility for nine months during a global pandemic to which he is

 3   particularly at risk. These circumstances demonstrate that Mr. Howard has

 4   suffered oppressive pretrial incarceration as well as heightened anxiety and

 5   concern. Counsel contends that these factors alone, combined with the

 6   Government’s lack of diligence, are enough to establish a violation of Mr.

 7   Howard’s Sixth Amendment right to a speedy trial.

 8         The Government nonetheless argues that Mr. Howard has made no showing

 9   that his defense will be impaired with the passage of time (ECF No. 24, p. 13-14).

10   Counsel, however, has not had meaningful access to the Government’s evidence or

11   to Mr. Howard. Without such access, it is virtually impossible for Counsel to

12   articulate what pieces of evidence have eroded with the passage of time. If the

13   Court requires Mr. Howard to make a particularized showing of how his defense

14   has been impaired, Counsel requests that the evidentiary hearing on Mr. Howard’s

15   Motion to Dismiss be continued until Counsel has had such access or until the

16   length of delay obviates the need for such a showing.

17         Counsel also notes that Mr. Howard likely has a right to attend an

18   evidentiary hearing on the Motion to Dismiss under the Sixth Amendment’s

19   Confrontation Clause, the Fifth Amendment’s Due Process Clause, and Federal

20   Rule of Criminal Procedure 43(a). As Mr. Howard has not waived his right to be



     Reply to Government’s Response to Motion to Dismiss - 7
       Case 4:19-cr-06036-SMJ    ECF No. 25    filed 07/08/20   PageID.127 Page 8 of 9




 1   present, Counsel respectfully requests that the Court hold the evidentiary hearing

 2   after Mr. Howard has been returned to the United States.

 3                                    CONCLUSION

 4         For these reasons, Counsel for Mr. Howard respectfully requests that the

 5   Court grant this motion and dismiss the pending indictments. Counsel also

 6   respectfully requests that the Court order the Government to take all necessary

 7   steps to produce Mr. Howard and that the Court hold an evidentiary hearing on this

 8   motion.

 9         This 8th day of July, 2020.

10                                          PATE, JOHNSON & CHURCH, LLC

11                                          /s/ Jess B. Johnson
12                                          Jess B. Johnson
13                                          Georgia Bar No.: 322066
14                                          Pate, Johnson & Church, LLC
15                                          101 Marietta Street, Suite 3300
16                                          Atlanta, Georgia 30303
17                                          (404) 223-3310
18                                          Attorney for Defendant
19                                          *Admitted pro hac vice
20
21                                          ARMSTRONG, KLYM & JAMESON, P.S.
22
23                                          /s/ Randy Jameson
24                                          Randy Jameson
25                                          Armstrong, Klym & Jameson, P.S.
26                                          660 Swift Blvd
27                                          Richland, WA 99352
28                                          Attorney for Defendant
29
30

     Reply to Government’s Response to Motion to Dismiss - 8
       Case 4:19-cr-06036-SMJ     ECF No. 25    filed 07/08/20   PageID.128 Page 9 of 9




 1                             CERTIFICATE OF SERVICE
 2         This is to certify that I have this day electronically filed the foregoing

 3   Motion with the Clerk of Court using the CM/ECF system which will

 4   automatically send email notifications of such filing to all counsel of record in this

 5   matter.

 6         This 8th day of July, 2020.
 7
 8                                           PATE, JOHNSON & CHURCH, LLC
 9
10                                           /s/ Jess B. Johnson
11                                           Jess B. Johnson
12                                           Georgia Bar No.: 322066
13                                           Pate, Johnson & Church, LLC
14                                           101 Marietta Street, Suite 3300
15                                           Atlanta, Georgia 30303
16                                           (404) 223-3310
17                                           Attorney for Defendant
18                                           *Admitted pro hac vice
19




     Reply to Government’s Response to Motion to Dismiss - 9
